UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7170



DERRICK KIMBLE,

                                            Petitioner - Appellant,

          versus


JOHN L. LAMANNA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-04-862-MBS)


Submitted:   April 28, 2006                   Decided:   May 23, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Kimble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Derrick Kimble, a federal prisoner, filed a petition

under 28 U.S.C. § 2241 (2000), attacking his convictions under 18

U.S.C. § 924(c)(1) (2000).     Although the district court construed

the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000),

Kimble clearly intended to file a § 2241 petition.             He argues on

appeal that § 2255 is inadequate and ineffective to test the

legality of his detention, contending that his claim should be

considered in the context of his § 2241 petition.             Because Kimble

does not meet the standard of In Re: Jones, 226 F.3d 328, 333-34

(4th Cir. 2000), we affirm the denial of relief.         We grant leave to

proceed in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 2 -